Citation Nr: 1014872	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  07-16 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for service 
connected lumbosacral strain (low back disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to June 
1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2008.  A transcript of 
the hearing is associated with the claims file.

In August 2008, the Board remanded this case for further 
development, including a new VA medical examination.


FINDINGS OF FACT

The Veteran's spine disability is characterized by pain, a 
reduced range of motion and an antalgic gait.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent, but no more, for 
spine disability are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant about the information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice 
must be provided prior to the initial decision on a claim for 
VA benefits.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the initial adjudication of his claim, the Veteran was 
provided VCAA notice in a June 2006 letter.  This letter 
informed the Veteran of the types of evidence not of record 
needed to substantiate his claim, the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence, and how disability ratings and effective 
dates are assigned.

The Board is not aware of the existence of additional relevant 
evidence in connection with the Veteran's claims that VA has 
not sought.  VA treatment records, VA medical examination 
results, statements from the Veteran's family, and statements 
of the Veteran and his representatives have been associated 
with the record.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied the 
duty to assist.

Analysis

In February 2006, the Veteran submitted a claim for increased 
rating.     

In order to meet the requirements of a 20 percent evaluation, 
the evidence must show that the Veteran's spine disability was 
characterized by forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, Diagnostic Code 5237.  Ratings under the 
General Rating Formula for Diseases and Injuries of the Spine 
are made with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, as entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA treatment records throughout the applicable time period show 
complaints of chronic back pain.  He was issued a lumbar corset 
in 2005.

In an April 2006 letter, the Veteran's wife states that the 
Veteran's can no longer stand, sit, walk, or sleep without 
constant pain in his back that now affects his legs.  Likewise, 
in an April 2006 letter, the Veteran's daughter notes his 
increased pain, stiffness, trouble sitting for prolonged 
periods, difficulty getting down to play with his 
grandchildren, and a worsening of his gait.  Also in an April 
2006 letter, the Veteran's son-in-law notes the Veteran's 
increased back pain and limitation on activities.  In another 
April 2006 letter, the Veteran's grandson wrote that the 
Veteran is no longer able to go arrowhead hunting with him 
because of a sore back.

In July 2006, the Veteran underwent a VA medical examination in 
conjunction with this claim.  At that time his forward flexion 
of the lumbar spine was zero to 90 degrees, his extension was 
restricted to zero to 15 degrees due to pain, his left and 
right lateral flexion were restricted zero to 20 degrees due to 
pain, and left and right lateral rotation were zero to 30 
degrees.  His combined range of motion was 205 degrees.  He 
reported moderate pain (5/10) prior to the examination.  There 
was no pain on palpitation of the lumbar spine and no 
paravertebral muscle spasms noted.  Gait was steady but 
abnormal as his back was bent over at the waist by 
approximately 20 degrees and appeared slightly antalgic.  
Repetitive range of motion did cause pain, weakness, fatigue, 
lack of endurance and lack of coordination, but no further 
decrease in range of motion.

At his May 2008 hearing, the Veteran, his wife, and his 
daughter described the progressive worsening of his back pain, 
the unsuccessful attempt to relieve this pain, and the effect 
that the Veteran's service connected low back disability has 
had on his daily life and his ability to perform his job.

In May 2009, the Veteran underwent another VA medical 
examination in conjunction with this claim.  At that time, the 
examiner noted that the Veteran walked with a clearly antalgic 
gait that was hunched over.  There was no tenderness to 
palpitation in the midline of the lumbar spine, but he did have 
muscle spasms in the perispinal musculature throughout the 
lumbar spine, bilaterally.  His forward flexion of the lumbar 
spine was zero to 60 degrees, his extension was zero to 5 
degrees, his left and right lateral flexion were restricted 
zero to 15 degrees due to pain, and left and right lateral 
rotation were zero to 15 degrees.  His combined range of motion 
was 125 degrees.  The Board notes that this examiner diagnosed 
the Veteran with severe degenerative disk disease of the lumbar 
spine and degenerative joint disease of the lumbar spine.  The 
Board is precluded from differentiating between the 
symptomology attributable to a nonservice-connected disability 
and a service-connected disability in the absence of medical 
evidence that does so.  Mittleider v. West, 11 Vet. App.181, 
182 (1988) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 
136, 140 (1996).  While this diagnosis differs from the 
lumbosacral strain diagnosis in 1970 that the Veteran was 
service connected under, the September 2009 addendum opinion 
erroneously refers to the Veteran's previously service 
connected disability as "one event at one moment in time" and 
not as the chronic low back condition for which the Veteran has 
been service connected since he left service.  Thus this 
opinion is insufficient to allow the Board to differentiate 
between the symptomology attributable to the service connected 
condition and any additional low back disability.  Thus, the 
Board is precluded from differentiating between the low back 
symptoms.

The Veteran's symptoms most nearly approximate the criteria for 
a 20 percent evaluation.  The Veteran has an antalgic gait.  
The most recent medical examination also show muscle spasms.  
The record shows forward flexion to no less than 60 degrees, 
thereby not limited to 30 degrees or less of forward flexion.  
Thus, the rating criteria for a 40 percent evaluation are not 
satisfied.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  The 
record does not show ankylosis.  Id.  For these reasons, the 
Board determines that preponderance of the evidence is in favor 
of the assignment of an evaluation of 20 percent, but no more, 
for the Veteran's spine disability.  38 C.F.R. § 4.7.

The Board has considered whether separate compensation was 
warranted for neurological symptoms.  The evidence of record 
does not show the existence of any associated objective 
neurologic abnormalities, thus such compensation is not 
warranted.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular 
rating is in order when there exists such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  The record 
does not reflect frequent, or indeed any, periods of 
hospitalization because of the service-connected disability in 
question, nor does it reflect interference with employment to a 
degree greater than that contemplated by the regular schedular 
standards.  The record indicates that the Veteran works as a 
groundskeeper at a park.  In April 2006, the Veteran's wife 
said that he has had to turn down better job opportunities due 
to the fact that his body can no longer endure the physical 
requirements.  In July 2006 the VA occupational therapist noted 
that the Veteran's lifting and carrying abilities were within 
the light categorization as described by the Dictionary of 
Occupational Titles.  He was able to constantly tolerate 
sitting while performing sedentary tasks.  Ultimately, she 
opined that he did not appear to have the physical abilities 
required to continue performing his current job doing manual 
labor in a park.  There was no determination of his overall 
employability.  The Veteran has stated, in his February 2007 
notice of disagreement and at his May 2008 hearing, that his 
boss is aware of his physical limitations, but has not reported 
them to the borough.  He has also been allowed to ride around 
the property in a cart instead of on foot.  In this regard, the 
Veteran's physical limitations have been accommodated by his 
employer.  Some impairment to employment is expected and 
contemplated in the 20 percent evaluation.  38 U.S.C.A. § 1155 
(stating that disability ratings are intended to represent the 
average impairment of earning capacity resulting from 
disability).  Thus, the evidence of record does not reflect any 
factor which takes the Veteran outside of the norm, or which 
presents an exceptional case where the currently assigned 20 
percent rating is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board determines that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not meet.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

The Board finds that, at no time during the pendency of this 
claim for an increased rating, including consideration of the 
one-year period before the claim was received has the Veteran's 
spine disability warranted an evaluation in excess of 20 
percent.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

Entitlement to a rating of 20 percent, but no more, for service 
connected lumbosacral strain (low back disability) is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


